— Motion for clarification denied. Memorandum: Appellant moves for "a clarification of the effective date of the increase in child support” as provided in our order of September 27, 1985 [113 AD2d 1013]. Our order needs no clarification. The order appealed from modified a judgment of divorce by-increasing the amount provided for child support. Our order modified that order by further increasing the amount of child support; it did not change its effective date. The notice of appeal expressly limited the issues appealed from to issues other than the effective date of the increase in child support; thus, appellant waived her right to a determination of that issue on appeal (see, 10 Carmody-Wait 2d, NY Prac § 70:86, at 354). Appellant is not entitled to a determination of that issue on this motion, which is in effect an attempt to reargue the appeal. Present — Dillon, P. J., Callahan, Denman, Boomer and Green, JJ.